Per Curiam.
— The reasons given by the learned President of the District Court, for the decree entered in this case, are so entirely satisfactory to our minds, that we do not feel called upon to add anything to them. He has indeed expressed some reasons for doubting the views of this court, presented in the case of Armstrong v. Ware, 20 State R. 520, relative to the mode of deciding when an alteration of a building shall be treated as a new erection, and has not convinced us that we were in error; but this is not material in the decision of this cause.
Decree affirmed at the costs of the appellants.